Citation Nr: 1825922	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-43 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a vision disability, to include left eye ptosis and Horner's Syndrome.

2. Entitlement to service connection for an abdominal disability.

3. Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome (CTS).

4. Entitlement to service connection for migraine headaches.

5. Entitlement to service connection for a bilateral hip disability.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for a right knee disability.

8. Entitlement to service connection for allergies.

9. Entitlement to service connection for a gynecological disability, to include fibroids.

10. Entitlement to service connection for a bilateral shoulder disability.

11. Entitlement to service connection for a skin disability of the face or feet.

12. Entitlement to service connection for a right hand disability.

13. Entitlement to service connection for a left hand disability.

14. Entitlement to service connection for a bilateral foot disability.

15. Entitlement to service connection for a breast lump disability

16. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file. See 38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

The record indicates that there are outstanding VA treatment records.  In the Veteran's application for benefits, she reported treatment at Philadelphia VA Medical Center (VAMC) since January 1992.  The June 2016 Statement of the Case indicates that outpatient treatment records from the Philadelphia VA Medical Center (VAMC) from January 8, 1999 to June 9, 2016 were obtained.  However, the earliest VA treatment record associated with the claims file is from December 2012.  As such, all claims must be remanded to obtain outstanding VA treatment records. 


A. Right and Left Knees

In May 2016 the Veteran's representative submitted a positive nexus opinion from T.M.P., a primary care physician at Penn Medicine University City.  Dr. T.M.P. indicated that she currently treats the Veteran for her knee arthritis conditions; however, the claims file does not contain any associated private treatment records from this facility.  On remand, the RO should contact the Veteran to obtain appropriate authorization to collect treatment records from Dr. T.M.P.


B. Right and Left Hands, CTS, Headaches, and Allergies

Additionally, the Board finds that a remand is required to obtain VA medical examinations and opinions which address the nature and etiology of the Veteran's hands, CTS, headache, and allergies disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Relevant to CTS and hand claims, the Veteran asserts to have CTS and bilateral hand conditions due to working in an administrative position during service.  A left finger condition was noted at entry into service.  On August 1988 enlistment, left fifth phalanx fracture was noted.  April 1991 service treatment records contain radiologic imaging of the left hand attributed to injury and pain.  July 1991 service treatment records document a left hand contusion injury.  The Veteran has a current diagnosis of CTS.  See April 2016 VA Treatment Records.  

Regarding headaches, the Veteran claims to have headaches from service.  Service treatment records in February 1991 and April 1991 document complaints of headaches.  Post-service the Veteran complained of headache symptoms during August 2015and April 2016 VA treatment visits.

As for allergies, the Veteran claims to have allergies related to service.  January 1989 service treatment records contain complaints of an allergic reaction to medication.  Post-service VA treatment records document medication prescriptions and injections for allergies.  See April 2016 VA Treatment Records.

As the Veteran has not yet been afforded VA examinations for the above conditions, on remand she should be scheduled for VA examinations and medical opinions.  



C. Vision

The Veteran was afforded a VA eye conditions examination in July 2015.  Diagnoses of problems with vision, ptosis left eye, and left Horner's Syndrome were provided.  In remarks, the examiner stated that "Veteran [h]as increased eye fatigue, headaches, and eye strain from constant computer use, which started when she was a computer specialist during service.  This is also known as computer vision syndrome." The Board finds this opinion inadequate, as it is unclear whether the examiner was providing a recitation of the Veteran's reported history, or an etiology opinion on the relationship between current eye disabilities and service.  Notably, under the diagnosis section, computer vision syndrome was not listed.  Fort these reasons, the Board finds the VA examination to be inadequate to determine the claim for service connection for a vision disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).  As such, a new VA eye examination is necessary.

As for the remaining claims, as indicated above, they are remanded to collect outstanding VA treatment records that may be applicable to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and associate them with the claims file, to include, but not limited to, records from Philadelphia VAMC since January 1992.

2. Send a letter to the Veteran requesting that she identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including treatment at the Penn Medicine University City for bilateral knee conditions.

If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

3. Ensure that the Veteran is scheduled for appropriate VA examinations to determine the nature and etiology of her claimed right and left hand, CTS, headache, allergy, and vision (eye) disabilities.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.  The examiner should comment on pertinent service treatment records.  

(a) The examiner is asked to identify any current right and left hand, CTS, headache, allergy, and vision disability; i.e., any disability present at any time since she filed her current December 2014 claim. 

(b) The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified disability had onset during the Veteran's active service or was caused by her active service.

(c) Pertinent to the left hand claim, is it is at least as likely as not (50 percent probability or greater) that the Veteran's preexisting left fifth phalanx fracture, which was noted on entrance examination, chronically worsened during service beyond its natural progression?

(d) If there is a current hand and/or CTS disability unrelated to preexisting left fifth phalanx fracture noted on the entrance examination into service, it is at least as likely as not (50 percent probability or greater) that such disability had onset during the Veteran's active service or was caused by her active service.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinion.  

4. Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and her representative a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




